On Petition for Rehearing.

Per Curiam.

Counsel for the appellant has filed a petition for a rehearing, and urges that the same he granted, in order to permit his client to secure an amendment to the transcript, upon certiorari, showing that the hill of exceptions was properly filed. It is a settled rule in this court, supported by a long line of decisions, that a rehearing, generally speaking, will not be granted to enable the petitioner to secure a correction of the transcript. The duty rests upon parties or their counsel, in appeals to this court, to carefully examine the transcript and ascertain if the clerk has properly and correctly prepared the same, and, when necessary, to take timely steps to correct errors therein, and to obtain amendments thereto; and if they suffer judgment to be rendered upon a defective record, the fault must rest upon them. The fact that opposite counsel may not have discovered the infirmity existing in the record in no way requires this court to overlook the same, and consider questions upon their merits, which do not affirmatively- appear by reason of- the defective transcript. Parties are required and bound to exercise, at least, reasonable care and diligence, in appeals to this tribunal, to properly present the questions involved, before the cause is allowed to go into the hands of the court for a final determination.
Petition overruled.